Citation Nr: 1643540	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected schizophrenia, residual type, with depressive anxiety.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected psychiatric disability.  He was most recently afforded a VA psychiatric examination in June 2012.  Shortly thereafter, he informed VA that this examination was inadequate for adjudication purposes.  See June 2012 Correspondence.  In pertinent part, the Veteran reported the examiner intimated and belittled him to the point of manifesting almost panic attack like symptoms after examination.  Id.  Significantly, after speaking with and treating the Veteran following VA examination, his private psychiatrist, Dr. I. M., MD,  stated that as a result of VA examination he suffered "a relapse in his emotional status and panic attacks" causing a "significant impact on the deterioration of [his] emotional stability."  See June 2012 Correspondence.

That said, the Board finds that further development is warranted.  The most recent VA examination of record is from 2012, over four years ago.  More importantly, the record suggests a "deterioration" of his condition.  There is also some question as to the adequacy of the 2012 examination.

In sum, as the record suggests there have been changes in the Veteran's symptoms since the previous examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that it appropriate to remand for a more contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, the most recent treatment medical records in evidence are dated in 2009.  In that regard, Dr. M.'s 2012 letter indicates the Veteran's mental health treatment remains on-going.  As a result, on remand all outstanding private and VA treatment medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any VA or private clinical records pertaining to the Veteran's psychiatric disability from 2009 to the present.  Particularly, attempt to obtain treatment records from Dr. M.  The RO must document attempts to obtain such records. All available documents should be associated with the claims folder or Virtual VA/VBMS folders.

2. Afterwards, schedule the Veteran for a VA psychiatric examination, with a different examiner than in 2012, to determine the current severity of his service-connected disability.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  The examiner should identify all current manifestations of the service-connected disability.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected disability.  A rationale for all requested opinions shall be provided.  

3. Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

